Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			DETAILED ACTION
In response to applicant’s argument about methods I and II:
Applicant’s proposed amendment to the claims, if entered, may be rendered obvious in a new combination of references detailed below:
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 are rejected under 35 USC 103(a) as being unpatentable over Franz et al. (US 2002/0198713 A1) in view of Tian et al. (US 2013/0067307 A1).
Regarding Claims 1 and 8, Franz discloses a server (¶66, remote server), comprising: 
a memory, a processor and computer programs stored in the memory and executable by the processor, wherein when the computer programs are executed by the processor, a voice translation device is realized (¶61 an ¶277, speech translation system “STS” comprising a processor, memory, and program instruction), wherein the voice translation device is configured to perform the steps of: 
¶66, access server function remotely from a PDA or cell phone; ¶67, STS accepts spoken language in a source language and performs speech recognition in the source language); 
recognizing the voice data using a language model corresponding to a determined language type, to acquire first recognition information corresponding to the voice data, the first recognition information comprising voice data to be translated (¶67, STS performs speech to speech translation for use in facilitating communication between individuals who do not speak the same language by translating the recognized expression from the source language to a target language; ¶104, upon receipt of a speech input 1201, acoustic speech recognition component 1202 uses at least one word pronunciation dictionary 1222 and at least one acoustic model 1224 to generate at least one data structure 1204 encoding hypothesized words where data structure information 1204 is used for utterance hypothesis construction 1206; ¶119, utterance hypothesis construction component uses language model (i.e., data structure information 1204) to construct utterance hypothesis); 
determining a target language type and performing a translation process on the first recognition information according to the target language type to acquire a translation result corresponding to the voice data (¶102-103, perform matching and transfer recursively on parts of the shallow syntactic representation of the input to construct one or more hypotheses for speech recognition in a speech translation system),
wherein determining the language type of the voice data acquired from a terminal comprises when the voice data acquired from the terminal only includes the voice data to be ¶66, user may dial a translation service from a laptop; ¶67, STS translation system accepts spoken language in an input / source language and performs speech recognition in the source language while allowing the user to confirm the recognized expression), determining a target language type that is determined by a user by triggering a key having a function of selecting the target language type, as the language type of the voice data (Fig. 14 and see ¶110, allowing user to select the preferred source language-target language pair by activating source language expression 1410 with cursor 1412).
Franz does not disclose wherein determining the target language type comprises one or more of the following: 
determining a target language type having a highest frequency among historical translations as the target language type based on historical usage information of the terminal; 
determining a language type used in a latest translation as the target language type.
Tian discloses using a stored history of the user to determine target language type for translating from a source language into a target language (¶24, identify specific potential target languages based on a stored history of user 10) comprising (1) determining a target language type having a highest frequency among historical translations as the target language type based on historical usage information of a terminal (¶26, stored history includes a ranking of frequency of use of the target languages previously selected by user 10) and (2) determining a language type used in a latest translation as the target language type (¶25, the stored history includes M target languages most recently selected by user 10).

Franz to identify a potential target language based on a target language type having a highest frequency among historical translations or a latest translation language type (Tian, Abstract).
/RICHARD Z ZHU/            Primary Examiner, Art Unit 2675
05/10/2021